DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christie (U.S. Patent No. 3,881,754).
Regarding claim 1, Christie discloses a hose assembly (Figs. 1-3) comprising: a hose (Figs. 1-3) including: a first portion (at 8) defining a first diameter (cited below); a second portion (middle portion, Fig. 2) disposed adjacent to the first portion (at 8), the second portion (Fig. 2) defining a second diameter (cited below) that is different from the first diameter (cited below), wherein a first flange portion (cited below) is defined at an intersection (Fig. 2) of the first portion (at 8) and the second portion (Fig. 2); and a third portion (Fig. 2) disposed adjacent to the second portion (Fig. 2) such that the second portion extends between the first and third portions (Fig. 2), the third portion defining a third diameter (cited below) that is different from the first diameter (cited below) and the second diameter (cited below), wherein a second flange portion (cited below) is defined at an intersection (Fig. 2) of the second portion and the third portion (Fig. 2); and a support member (5) disposed within the second portion (Fig. 2), wherein the support member (Fig. 2) defines a first end portion (8) and a second end portion (opposite end of 8), the first end 

    PNG
    media_image1.png
    401
    886
    media_image1.png
    Greyscale

Regarding claim 2, Christie discloses the hose assembly (Figs. 1-3) wherein the support member (5) is concentrically disposed within the second portion (Fig. 2).
Regarding claim 3, Christie discloses the hose assembly (Figs. 1-3) wherein the first diameter (cited above) is greater (Fig. 2) than the second diameter (cited above) and the third diameter (cited above).
Regarding claim 4, Christie discloses the hose assembly (Figs. 1-3) wherein the second diameter (cited above) is greater (Fig. 2) than the third diameter (cited above).
Regarding claim 6, Christie discloses the hose assembly (Figs. 1-3) wherein the first flange portion (cited above) defines a first circumferential surface (Fig. 2).
Regarding claim 7, Christie discloses the hose assembly (Figs. 1-3) wherein the first end portion (8) of the support member (5) is adapted to abut with the first circumferential surface (Fig. 2).
Regarding claim 8, Christie discloses the hose assembly (Figs. 1-3) wherein the second flange portion (cited above) defines a second circumferential surface (Fig. 2).
Regarding claim 9, Christie discloses the hose assembly (Figs. 1-3) wherein the second end portion (opposite end of 8) of the support member (5) is adapted to abut (Fig. 2) with the second circumferential surface (cited above).
Regarding claim 10, Christie discloses the hose assembly (Figs. 1-3) wherein the support member (5) is a helical spring (6).
Regarding claim 11, Christie discloses the hose assembly (Figs. 1-3) wherein a fluid flow (Column 2 lines 4-22) enters the hose assembly through the first portion (Fig. 2) of the hose.
Regarding claim 12, Christie discloses the hose assembly (Figs. 1-3) wherein the fluid flow exits the hose assembly through the third portion (Fig. 2) of the hose.
Regarding claim 13, Christie discloses the hose assembly (Figs. 1-3) wherein the hose assembly is associated with at least one of a hydraulic system and a pneumatic system (Column 2 lines 4-22).
Regarding claim 16, Christie discloses a method of using a hose assembly (Figs. 1-3) for directing a fluid flow (Column 2 lines 4-22) therethrough, wherein the hose assembly includes a hose (Figs. 1-3) and a support member (5) disposed within the hose (Fig. 2), the method comprising: coupling a first portion (at 8) of the hose to a first component (first fitting connection), the first portion (at 8) defining a first diameter (cited above), wherein the hose further includes a second portion (Fig. 2) defining a second diameter (cited above) that is lesser (Fig. 2) than the first diameter (cited above) and a third portion (Fig. 2) defining a third diameter (cited above) that is lesser (Fig. 2) than the first diameter (cited above) and the second diameter (cited above); coupling the third portion (Fig. 2) of the hose to a second component (second fitting connection) for directing the fluid flow (inherent function of a hose) from the first component (first fitting connection) towards the second component (second fitting connection); directing the fluid flow through the first, second, and third portions (Fig. 2) based on introduction of the fluid flow at the first portion (at 8), wherein the fluid flow is adapted to apply a fluid force on the support member (5); retaining the support member (5) within the second portion (Fig. 2) against the fluid force based on an engagement  (Fig. 2) of a first end portion (8) of the support member (5) with a first flange portion (cited above) defined at an intersection (Fig. 2) of the first and second portions (Fig. 2) and an engagement of a second end portion (opposite end of 8) of the support member (5) with a second flange portion (cited above) defined at an intersection of the second and third portions (Fig. 2); and introducing the fluid flow in the second component (second fitting connection) based on an exit of the fluid flow through the third portion (Fig. 2).
Regarding claim 17 Christie discloses the method wherein the step of retaining the support member (5) further includes abutment (Fig. 2) of the first end portion (at 8) with a first circumferential surface (Fig. 2) defined by the first flange portion (cited above).
Regarding claim 18, Christie discloses the method wherein the step of retaining the support member (5) further includes abutment (Fig. 2) of the second end portion (cited above) with a second circumferential surface (Fig. 2) defined by the second flange portion (cited above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie (U.S. Patent No. 3,881,754).
Regarding claim 5, Christie discloses the hose assembly (Figs. 1-3) wherein a first variation (Fig. 2) between the first and second diameters (cited above) could be substantially equal to a second variation (Fig. 2) between the second and third diameters (cited above) but lacks disclosure that the first variation is substantially equal to a second variation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the dimensions of the fist variation to be substantially equal to the second variation of Christie, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not .	

Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie (U.S. Patent No. 3,881,754) in view of Witz et al. (Pub. No. US 2009/09320951).
Regarding claims 14 & 15, Christie discloses the essential features of the claimed invention but lacks disclosure wherein the hose assembly is coupled at a suction side of a pump.
Witz et al. teach a hose assembly (Figs. 1-7) for use with a pump (paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the hose assembly of Christie with a hose used for pumping as taught by Witz. et al. since they are considered art recognized equivalents that perform the same function of enabling fluids to travel from one destination to another. 

Regarding claim 15 & 20, Christie modified with the teaching of Witz et al. disclose wherein the third portion (Fig. 2) of the hose is coupled (modified above) to the pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753